                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

GEORGIOS N. DIAMANTOPOULOS,

                   Petitioner,                               8:19CV160

      vs.
                                                         MEMORANDUM
                                                          AND ORDER
STATE OF NEBRASKA,

                   Respondent.

      This matter is before the court on preliminary review of Petitioner Georgios
N. Diamantopoulos’ Petition for Writ of Habeas Corpus (filing no. 1) brought
pursuant to 28 U.S.C. § 2254 on August 29, 2018. However, this matter will not
proceed further until Petitioner cures the deficiencies discussed below.

      First, Petitioner has not signed the petition under penalty of perjury. See, e.g.
28 U.S.C. § 2242 and Rule 2(c)(5) of the Rules Governing Section 2254 Cases in
the United States District Courts.

       Second, a habeas corpus petition must “substantially follow either the form
appended to [the Rules Governing Section 2254 Cases in the United States District
Courts], or a form prescribed by a local district-court rule.” See Rule 2 of the Rules
Governing Section 2254 Cases in the United States District Courts. Here,
Petitioner did not use the Form AO 241, Petition for Writ of Habeas Corpus by a
Person in State Custody. Rather, he submitted a one-page, hand-written document
that does not clearly indicate the grounds alleged.

      Third, Petitioner failed to name a proper respondent in the Petition. Rule
2(a) of the Rules Governing Section 2254 Cases in the United States District
Courts states that “if the petitioner is currently in custody under a state-court
judgment, the petition must name as respondent the state officer who has custody.”
In habeas corpus challenges to present physical confinement, the default rule is that
the proper respondent is the warden of the facility where the prisoner is being held.
Rumsfeld v. Padilla, 542 U.S. 426, 434 (2005). Here, Petitioner has named the
State of Nebraska as Respondent in this matter, which is not the proper respondent.

      Based on these deficiencies, Petitioner’s petition is deemed insufficient and
the court will not act upon it. However, on the court’s own motion, Petitioner will
have 30 days in which to file an amended petition for writ of habeas corpus.

      IT IS THEREFORE ORDERED that:

       1.     The pending Petition (filing no. 1) is deemed insufficient and the court
will not act upon it.

      2.      By July 1, 2019, Petitioner shall file an amended petition for writ of
habeas corpus that is originally signed under penalty of perjury and in which he
names a proper respondent. Petitioner is encouraged to use the enclosed official
Form AO 241. To avoid confusion, any document Petitioner sends to the clerk of
the court for filing in this case must clearly display the case number. Failure to file
an amended petition in accordance with this Memorandum and Order will result in
dismissal of this matter without further notice.

      3.     The clerk of the court is directed to send to Petitioner the Form AO
241 (“Petition for Relief From a Conviction or Sentence By a Person in State
Custody”).

       4.    The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: July 1, 2019: Check for amended
petition.




                                          2
      5.     Petitioner’s Motion for Stay (filing no. 6) is denied without prejudice
to reassertion after Petitioner files an amended petition in accordance with this
Memorandum and Order.

       6.    Petitioner’s “Motion to File Poverty for Writ of Mandamus” (filing
no. 7), which the court liberally construes as a motion for leave to proceed in forma
pauperis, is denied as moot. Petitioner has already paid the $5.00 filing fee in this
case.

      Dated this 31st day of May, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          3
